Mr. Justice Waterman delivered the opinion of the Court. The Chicago Open Board of Trade is a private corporation, organized and existing for the purpose of private gain, and.discharging, so far as appears, no public function or duty. Why, as such private person, it may not discriminate as to whom it will admit to its gallery or floor, we are unable to perceive. We see no reason why, in this age, the “new woman 55 has' not the same right to use this “ board ” as a trading or gambling agency that has any man; but we are not aware of any right which any man, not a member, has to access to any of its quarters. It does not appear that privileges allowed to other members are denied to appellee. The fact that he has female customers who deal upon the board, does not give him the right to require that such women shall be admitted to the floor or the gallery of the exchange; the board of directors may admit or exclude whomsoever, not members, they choose; they have the power and the right to exclude ministers, doctors, lawyers, editors, teachers or women, although any or each may be regular customers of appellee. ■ Being of the opinion that such an injunction could not be maintained on behalf of men, we do not think it can for the benefit of women. The order of the Circuit Court is reversed.